PER CURIAM.
We have examined and considered the record in this case in the light of briefs filed and have also, pursuant to sub-paragraph (2) of Section 924.32, Florida Statutes 1941, and F.S.A. reviewed the evidence to determine if the interest of justice requires a new trial, with the result that we find no reversible error is made to appear and the evidence does not reveal that the ends of justice require a new trial to be awarded.
Affirmed.
TERRELL, Chief Justice, and THOMAS, PIOBSON, ROBERTS, DREW, THORNAL, and O’CONNELL, JJ., concur.